Citation Nr: 1217140	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  04-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 with additional National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the RO in Seattle, Washington, which, in pertinent part, denied service connection for PTSD.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before a Decision Review Officer at an April 2007 hearing at the RO.  A transcript has been associated with the file.  

The Board decided a claim for service connection for bipolar disorder and remanded the PTSD claim in June 2008.  The Veteran testified before the undersigned at a March 2012 hearing at the RO.  A transcript has been associated with the file.

The Veteran has been rated incompetent to manage his benefits.  The Veteran contacted the RO by email in January 2011 requesting a different fiduciary.  He also called the RO in June 2011 requesting a different fiduciary.  The appointment of a fiduciary is an administrative decision subject to the appellate process and review by this Board.  See Freeman v. Shinseki, 24 Vet.App. 404, 416-17 (2011).  Thus, the Board finds that an outstanding claim for a different fiduciary has been raised by the Veteran.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case for additional research related to the Veteran's alleged in-service stressors.  The Veteran claimed that in the fall or winter of 1975 while in Germany for a training exercise he was first on the scene following an automobile accident that resulted in the deaths of two civilians.  He also claims that in 1975 or early 1976 some friends were killed during a training exercise in White Sands, New Mexico when their armored personnel carrier accidentally drove over a cliff.  Finally, he further reports that 23 people were killed over a two-week period during this exercise, including a jet crash that he witnessed.  These events allegedly occurred while the Veteran was assigned to the G Trp 2nd Squadron 3rd ACR in Ft. Bliss, Texas.

The RO conducted additional searches related to the car crash in Germany and the APC crash at White Sands.  The RO failed to conduct searches related to the jet crash.  Although the December 2011 Supplemental Statement of the Case (SSOC) indicates that the service department was unable to confirm the 23 people were killed over a two-week period during this exercise, including a jet crash that he witnessed, the copies of the search requests sent do not mention those events at all.  Thus, the service department records were not searched for those events.  The Board finds that the RO failed to comply substantially with the June 2008 remand instructions.  Further remand for additional development of the prior remand instructions is warranted.  See Stegall.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claimed in-service stressors of 23 people were killed over a two-week period during this exercise, including a jet crash while on training at White Sands, New Mexico in 1975 or early 1976 to the U.S. Army and Joint Services Records Research Center (JSRRC) and request that that agency attempt to confirm the Veteran's alleged in-service stressors.  The veteran was assigned to G Trp 2nd Squadron 3rd ACR at the time.  In the event of a negative response from JSRRC, the RO should inform the Veteran of such, and provide the details of what it had requested JSRRC to research.

2.  If and only if a claimed in-service stressor is verified, the Veteran should be afforded a VA psychiatric examination for the purpose of determining if he meets the criteria for a current diagnosis of PTSD and, if so, whether such is linked to a verified in-service stressor.  The RO must inform the psychiatrist of the verified in-service stressor and forward the claims folder in its entirety to that psychiatrist for review.  The psychiatric evaluation must include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary. 

The examiner must then offer an opinion addressing whether the Veteran meets the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders and, if so, whether is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is causally linked to a verified in-service stressor? 

The psychiatrist is also asked to provide a rationale used in formulating his or her opinion in the written report.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


